Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Amir A. Tabarrok on 20 January 2022.

Please amend claim 19 as follows:
19. (Currently Amended) A method comprising: 
selecting a first nuclei from a group consisting of 1H, 19F, and 31P associated with a calibration sample; 
selecting a second nuclei from a group consisting of 1H, 19F, and 31P associated with the calibration sample, wherein the first selected nuclei is different from the second selected nuclei; 

measuring a second signal amplitude associated with the second selected nuclei from the calibration sample, wherein the measuring the second signal amplitude is performed using the NMR system; 
determining a number of atoms for the first nuclei in the calibration sample;
determining a number of atom for the second nuclei in the calibration sample;
determining a first calibration factor based on the first signal amplitude and the number of atoms for the first nuclei in the calibration sample; 
determining a second calibration factor based on the second signal amplitude and the number of atom for the second nuclei in the calibration sample; and 4Application Number: 16/806,954Docket No.: S133699.001 Confirmation No.: 7007 
deriving a pseudo empirical formula for a molecule based on the first signal amplitude, the second signal amplitude, the first calibration factor, and the second calibrator factor.



Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests an NMR system configured to detect chemical threat material comprising a probe configured to detect relaxation of a first 

As to dependent claims 2-18 and 20, these claims are allowed because each of these claims directly or indirectly depends from allowed independent claim 1.

As to independent claim 19, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a method comprising steps of selecting a first nucleus from a group consisting of 1H, 19F and 31P and selecting a second nucleus from a group consisting of 1H, 19F and 31P and measuring a first signal amplitude associated with the first selected nucleus, wherein measuring the first signal amplitude is performed using an NMR system and measuring a first signal amplitude associated with the first selected nucleus, wherein measuring the first signal amplitude is performed using the NMR system, as stated in the claim in association with th remaining claim features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852